Title: Abigail Adams to Mary Smith Cranch, 9 April 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            My Dear sister
            Philadelphia April 9th 1798
          
          I wrote you on saturday that I would forward to you the Dispatches as soon as they were out. I accordingly inclose them. they exhibit a picture of National Degradation and unparalled corruption, which presents Burks picture of the French Nation, not as the product of a heated imagination, but as real Life. “out of the Tomb of the Murdered Monarchy in France, has arrisen a vast, tremendous, unformed spectre, in a far more terrific Guise than any which ever yet overpowerd the imagination, and subdued the fortitude of Man, Going strait forward to its End, unappalled by Peril, unchecked by remorse, despising all common maxims, and all common means. The poison of other states is the food of this Regiside Republic.[”] it would be happy for America to cut off all further

connection with her, and to repel her Arts her Arms and her wiles, by that fire and Brimstone to which her crimes destine her. They have repeld our advances for acommodation with scorn they are an Enemy to whose Virtues we can owe nothing. if we possess virtue, if we possess Union of sentiment, and Independance of spirit we Shall have little reason to dread the force of their Arms at the distance we are removed from them, and their resources are pretty well drained by their eagerness for Plunder, and their avowal to sacrifice all for money. even the Presidents speech at which they have the insolence to pretend they are offended, may be expiated by money!
          In the records of Pride there does not exist so insulting a declaration. It is insolent in words, in manner but in substance, it is not only insulting but alarming. it is a specimen of what may be expected from the Masters. Some are disposed to give to our Humbled Country.
          The senate have directed the instruction to our Envoys to be publishd. the World will then see that our advances were honorable candid and generous, and that nothing further can be done consistant with our National Independance, untill France changes her Rulers and her measures—
          We must prepare to defend ourselves.
          My dear sister I turn from the painfull subject to the Rural delights which are just opening upon us here. the willow assumes its lost verdure and is cheering the prospect by its coulour so gratefull to the Eye. the peach blosom opens and the daisy and daffy adorn my Room. the brown hue of the Feild is changed to a bright Green, and the spring songsters assume a cheering note. my spirits are exhilirated by the Scene, and for a moment I forget the disturbers of our Peace, and the destroyers of our pleasures. I can ride out daily and enjoy the air of the Country, but my own state & cottage are the objects which I most wish to see. there are my Relatives & my Friends whom I can enjoy with out that ceremony attendant upon my Present station.
          The Death of my Friends and acquaintance affcets me very sensibly. three succeeding weeks have each been the melancholy harbinger of some new breach. mrs Gill mrs Quincy and the Sudden stroke which has deprived the people of his Charge of the most valuable Life of Dr Clark, is amongst the unsearchable Ways of Providence. in the midst of his days, in the vigor of his usefullness, he is suddenly calld to a higher & superiour station, as the reward

we rationally hope of having been a good and Faithfull servant in the vineyard of his master.
          The loss is to the survivors. that indeed is great. at such a period as the present, when the Ministers of Religion are amongst the firmmest supporters of our Government, We may justly adopt the words of Scripture and say
          
            [“]Help Lord, for the Godly Man ceaseth, and the
            faithfull fail from among the Children of Men”
          
          I intended to have written to cousin Betsy to day, but must omit it untill the next Post. I inclose a Receit for a small Box sent to Boston to mr smiths care. it is for cousin Betsy. be so good as to send to him the Receit. I forgot to inclose it to him yesterday. I have subscribed or rather mr Brisler has for Porcupines paper which will be sent by the next Post as directed, three Papers a week. I hope to get a Letter from you to day. I had the baby with me on sunday it is very well. it had a hundred Pock & for three days & nights was very sick, but is happily through. it is a quiet Little Creature. nothing would give me greater pleasure than myself to present it to the Arms of mrs Black. I feel what a Gaurdian and Parent the little orphan will find, and hope they will both live to be mutual blessings to each other.
          with my kindest wishes for the Health happiness & Prosperity of all my Dear Friends / I am most affectionatly / your sister
          
            Adams—
          
        
        
          pray my dear sister dispose of the inclosed for the use of miss Paine.
        
      